Title: To Alexander Hamilton from Colonel John Mitchell, 23 October 1779
From: Mitchell, John
To: Hamilton, Alexander



Philada. 23d October 1779
Sir

Your favor of the 18th Instant from Lewis Town, came duly to hand & in consequence of your request, Express’s have been Stationed at proper Distances on the Road between this and Lewis Town.
Yours of the 19th. from Egg Harbour came to hand at half past two & yours of the 22d Inst from Col. Wadsworth came to hand at three oClock this afternoon.
I shall only observe in answer to your last Note wch. came unsealed, that you have met with no delays from me, since your arrival in this City from His Excellencys Head Quarters nor shall any delays or Neglects be given you by the Departmt. that I can prevent.

Your Letter to the President of Congress is delivered. ⟨I⟩ have shewn him yours to me. Congress is now siting but I shall waite till they rise in order that his Dispatches may go with this conveyance—three Express’s sett out with this to atend any orders you may have to dispatch. If you find more Necessary you shall have them. I shall recal the Stationed Express’s from this to Lewis. If you meet with Mr. Snyder who had the charge of His Excellencys first dispatches for the Count D’Estang, and think it proper to take them from him, it will save a considerable expence in which can please to let me know the day you dismiss him, I mentioned this to you before you left this City.
I had Letters from His Excellency Yesterday but none for you or General Portail. This day Letters came from Charles Town, which mention that all the British Forces in Carolina & Georgia had got to Savannah, where they were Invested by the Count D’Estang & the American Forces he had carried his aproches within four Hundred yards of their Works, & expected they wou’d Surender in two or three days—the Experiment Taken & several other Ships & their Naval Force distroy’d. But I expect the President will give you a more particular Account—those accounts are by Private Letters of good Authority. Mr. Laurens was my Informant.
I have sent you ⅌ the Express’s, Mr. Truman, Kirkof, & Mooney, four Horses the best I can procure in so short a time one of them is a Horse you left here. It is with great difficulty Horses can be procured sufficient to do the Publick business.
The president of Congress informs me ⟨he⟩ can not write at present; the Accounts from the Southward are as late as the 4th. Instant on wch. day the Counts Battereys were to open.
The Cloth for your Coat &c shall be got, made & sent you.
I am with esteem & Complimts. to Genl. Portail   Sir   Your most Obedt humb st.
Jno. Mitchell   D.Q.M.G.

A Letter from His Excellency for you & Genl. Portail was sent to Lewis Town on the 19th. Inst., but supose it will be return’d, if so, no time shall be lost in sending it.
Col. Alexander Hamilton
